DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 5/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wang et al (US 2018/0354860 A1).
For claims 1 and 3-4, Wang et al teach a composition for a fused deposition modeling (FDM) 3D printer comprising a bioglass and biocompatible polymer resin (see [0011][0018][0023] recites use of hydrogel polymer such as polyester and ceramic powder such as bioglass used together for 3D printer composition including FDM); the bioglass goes through sintering process (which is crystallized) (see [0011],[0013],[0014]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2018/0354860 A1) in view of Juszczyk et al (US 2016/0128837 A1). 
As for claim 2, Wang et al teach all the limitation to the claim invention, however, fail to teach wherein the bioglass comprises one selected from the group consisting of CaO, SiO2, P2O5, B2O3, and a combination thereof.
In the same field of endeavor, pertaining to bioglass composition and use, Juszczyk et al teach bioglass comprises one selected from the group consisting of CaO, S102, P20s, B03, and a combination thereof (see [0079]) for the benefit of producing a ceramic component having desired functional properties (see abstract). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the bioglass composition taught by Wang et al with including specific components as suggested by Juszczyk et al. for the benefit of producing desired ceramic component (see abstract; [0079]-[0085]). 
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al (US 2018/0354860 A1).
As for claims 5-6, Wang et al teach all the limitation to the claim invention however fails to teach the composition including 10-70% by weight of bioglass and 30-90% by weight of biocompatible polymer based on the total weight of the composition. In different embodiment, Wang et al teach adjusting weight ratio of ceramic powder based on the type of ceramic and other polymer used  (see [0039]), therefore, it would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to optimize the quantity of bioglass with specific hydrogel polymer, for the benefit of producing necessary functional properties and mechanical properties in the final article produced. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kengla (US 2019/0203038 A1) teach improved composition including polymer and ceramic (see [0046]). 
Jie et al (US 2017/0354501 A1) teach method of manufacturing a resorbable, microporous bioactive glass scaffold including calcium oxide, P2O5, SiO2, etc (see abstract).
Borros Gomez et al (US 2011/0130290 A1) teach thermoplastic paste for repairing tissues including bioglass and biopolymer (see abstract; and claim 32).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743